PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Amended Answer.
Claimant seeks $3,208.00 for maintenance on heating and cooling units provided respondent during the months of March 1987 and July 1987 at West Virginia University - Charleston Area Medical Center Complex. The invoice for the month of March was not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and the amount of $1,604.00 for the month of March and states that there were sufficient funds expired tin the appropriate fiscal year with which that invoice could have been paid. Respondent denies the amount of $1,604.00 for the amount of July as a change order was issued in December 1986 which excluded the month of July from the contract. Claimant indicated that it agrees to accept $1,604.00 as full settlement of the claim.
In view of the foregoing, the Court makes an award in the amount of $1,604.00.
Award of $1,604.00.